Citation Nr: 0614403	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for diabetes mellitus, Type II, as 
secondary to the service-connected sarcoidosis.

2.  Whether new and material evidence has been received to 
reopen service connection for visual impairment, to include 
glaucoma, secondary to sarcoidosis.

3.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for tinea 
versicolor and pseudofolliculitis, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.  The decisions were as follows:  (1) a February 
2003 rating decision that denied an increased rating for 
sarcoidosis and determined no new and material evidence had 
been received to reopen service connection for Type II 
diabetes; (2) an August 2003 rating decision that determined 
no new and material evidence had been received to reopen 
service connection for visual impairment, to include glaucoma 
(previously claimed as glaucoma and myopia) secondary to 
service-connected sarcoidosis; and (3) an August 2004 rating 
decision that denied TDIU and an increased rating for tinea 
versicolor pseudofolliculitis. 

The issues of whether new and material evidence has been 
received to reopen service connection for diabetes mellitus, 
Type II, as secondary to the service-connected sarcoidosis 
and whether new and material evidence has been received to 
reopen service connection for visual impairment, to include 
glaucoma, secondary to sarcoidosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected sarcoidosis is manifested 
by subjective complaints of substantial weight loss over a 
12-month period, cough with sputum, pain or discomfort over 
the chest area on exertion, sputum and chest discomfort every 
morning, loss of overall strength, and softening of the 
bones, and objective evidence of pulmonary involvement with a 
mild restricted affect; it is not productive of pulmonary 
involvement with persistent symptoms requiring low dose 
(maintenance) or intermittent corticosteroids, high dose 
(therapeutic) corticosteroids for control, or cor pulmonale, 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.

2.  The veteran's service-connected tinea versicolor and 
pseudofolliculitis are manifested by lesions in an exposed 
area, specifically, on the back of the veteran's neck and 
lesions on the veteran's back an unexposed area, and involve 
less than one percent of exposed area and one percent of the 
entire body; the service-connected tinea versicolor and 
pseudofolliculitis do not require systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of at least six weeks, during the past 12-month 
period.  

3.  The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6600, 
6846. 

2.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor and pseudofolliculitis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7806 (2005).  

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant in the 
processing of the claim under the VCAA have been fulfilled.  
The record shows that the RO sent initial VCAA notices in 
September 2002 and July 2004, five months and one month 
before the initial rating decisions, respectively.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The VCAA 
notices comply with the four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), in that they (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) request the claimant provide any evidence 
in his possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  The notice letters 
addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
degree of disability.  Despite the exclusion of four 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established, as were the existence of 
a disability and a connection between the veteran's service 
and the disability.  Since the Board finds that an increased 
rating for sarcoidosis and tinea versicolor/ 
pseudofolliculitis, and TDIU are not warranted in this 
appeal, an effective date of an increased evaluation and TDIU 
are not issues before the Board.  In sum, the lack of notice 
has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in equipoise or is in 
support of the claim, it is allowed.  Id.  

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2005).

The veteran's service-connected sarcoidosis is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (Sarcoidosis).  Under this diagnostic 
code, there is no provision for a 10 percent rating.  A 30 
percent evaluation is warranted when the disease is 
productive of pulmonary involvement, with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is assigned when 
pulmonary involvement requires systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
evaluation is warranted when the disability is productive of 
cor pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2005).

The note that follows Diagnostic Code 6846 provides that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  Under Diagnostic Code 6600, a 10 percent 
rating is assigned when there is a FEV-1 (Forced expiratory 
volume in one second) between 71 and 80 percent predicted; or 
FEV-1/FVC (Forced Vital Capacity) is 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent evaluation is warranted when the 
FEV-1 is 56 to 70 percent of predicted; or FEV-1/FVC is 56 to 
70 percent; or DLCO (SB) 56 to 65 percent of predicted.  A 60 
percent evaluation requires a FEV-1 of 40 to 55 percent of 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is assigned when FEV-1 is less than 40 
percent of predicted value; or the ratio of FEV-1/ FVC is 
less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.

The veteran's tinea versicolor pseudofolliculitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (Dermatitis or eczema).  
Since the predominant disability from service-connected tinea 
versicolor and pseudofolliculitis is dermatitis (as opposed 
to scars or disfigurement of the head, face, or neck), 
Diagnostic Code 7806 is for application.  Under the 
applicable rating criteria, when the disorder covers less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and no more than topical therapy 
is required during the past 12-month period, a noncompensable 
rating is assigned.  A 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent of the entire body 
is covered; or at least 5 percent, but less than 20 percent 
of exposed areas are affected; or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or for dermatitis or eczema 
that required constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  service personnel 
records, VA records for treatment from 1968-2004, VA 
examination reports, correspondence from the Social Security 
Administration (SSA), private treatment records, and the 
veteran's contentions, as presented in written statements.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Sarcoidosis

The evidence in this matter does not substantiate an 
increased rating for sarcoidosis.

Notwithstanding the veteran's subjective complaints of 
substantial weight loss over a 12-month period, cough with 
sputum, pain or discomfort over the chest area on exertion, 
sputum and chest discomfort every morning, loss of overall 
strength, and softening of the bones, medical evidence from 
the veteran's most recent VA compensation physical 
examination in November 2003, fail to show findings that meet 
the criteria for a higher rating for sarcoidosis.  On 
examination, the veteran's breath sounds were symmetric and 
he had no rhonchi or rales.  His expiratory phase was within 
normal limits.  Examination of the heart revealed no evidence 
of congestive heart failure, cardiomegaly, or cor pulmonale.  
A pulmonary function test (PFT) showed a FEV-1 of 64 percent 
of predicted, which correlates with a 30 percent evaluation 
under Diagnostic Code 6600.  Results of PFTs from the VA 
examination in November 2002 indicated a rating less than 30 
percent.  Outpatient records are also consistent with a 
rating no higher than 30 percent.  In this regard, A note 
dated in October 2002 indicated an assessment that 
sarcoidosis is not currently an issue for the patient.  A 
note dated in January 2003 reflects that the veteran reported 
that he had not been on steroids for over a year.  An 
echocardiogram had also been done prompted by a referring 
diagnosis of chest pain and Type II diabetes.  The impression 
of the echocardiogram indicated findings consistent with 
hypertensive disease and other abnormalities, but was 
negative for any findings of congestive heart failure, 
cardiomegaly, or cor pulmonale.   

A note from March 2004 indicates the veteran underwent an 
excision of a right parotid mass, which was diagnosed 
microscopically to be non caseating granulomatous reaction 
with Boeck's sarcoid.  The mass had no apparent disabling 
effects, as chest x-rays taken in March and two months 
earlier, were interpreted to show no lung infiltrates or 
consolidation of hilar of lymph nodes.  PFTs in March were 
normal and DLCO SB and arterial blood gases were normal.  
Lungs were clear with no crackles or infiltrates on physical 
examination; moreover, subjectively, the veteran denied a 
history of shortness of breath, dyspnea on exertion, or chest 
pain.  The clinician concluded that no treatment was 
indicated at that time.

In summary, the service-connected sarcoidosis is manifested 
by subjective complaints of substantial weight loss over a 
12-month period, cough with sputum, pain or discomfort over 
the chest area on exertion, sputum and chest discomfort every 
morning, loss of overall strength, and softening of the 
bones.  Objectively, the service-connected sarcoidosis is 
productive of pulmonary involvement with a mild restricted 
affect; it is not productive of pulmonary involvement with 
persistent symptoms requiring low dose (maintenance) or 
intermittent corticosteroids, high dose (therapeutic) 
corticosteroids for control, or cor pulmonale, cardiac 
involvement with congestive heart failure, or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  The benefit of the doubt doctrine is not 
for application with regard to the claim for an increased 
evaluation for sarcoidosis because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, increased rating 
for sarcoidosis is not warranted.


Tinea Versicolor and Pseudofolliculitis

An increase in excess of 10 percent is not warranted for 
service-connected tinea versicolor and pseudofolliculitis 
because the criteria for a higher rating have not been met.  

The evidence in this matter does not demonstrate that tinea 
versicolor and pseudofolliculitis affect at least 20 percent 
of the veteran's entire body or at least 20 percent of his 
exposed areas, or that he requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs for a 
duration of six weeks or more, over the past 12-month period.  
The veteran underwent one VA compensation examination for 
evaluation of his tinea versicolor/pseudofolliculitis, which 
occurred in July 2004.  He reported that he uses topical 
medicine, corticosteroids, and antibiotics to treat the skin 
disease.  He denied any functional impairment as a result of 
the disease and he reported that he was not currently 
employed.  The clinician's objective findings documented one 
tinea versicolor/pseudofolliculitis lesion in an exposed 
area, specifically, on the back of the veteran's neck.  He 
stated the area comprised less than one percent of exposed 
area.  The clinician also found a tinea versicolor 
pseudofolliculitis lesion on the veteran's back.  He 
determined that the area of the lesion involved one percent 
of the entire body.  He concluded that the lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.  Outpatient records from 
2002-2004 were negative for prescribed systemic treatment for 
tinea versicolor/pseudofolliculitis  or any complaints 
pertaining to tinea versicolor and pseudofolliculitis.

In summary, notwithstanding the veteran's subjective 
complaints and medical history provided during his VA 
examination, competent evidence fails to establish any 
criteria that would warrant an increase for tinea versicolor 
and pseudofolliculitis.  The fair preponderance of the 
evidence is against the claim; accordingly, an increased 
rating for tinea versicolor and pseudofolliculitis is not 
warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected tinea versicolor 
and pseudofolliculitis disability that render impractical the 
application of the regular rating criteria.  In the absence 
of such factors, the Board is not required to discuss any 
further the possible application of 38 C.F.R. § 3.321(b)(1) 
for tinea versicolor and pseudofolliculitis.  Bagwell, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash, 8 Vet. App. 218, 227 (1995).

TDIU

Initially, it is essential to note the veteran does not meet 
the percentage requirements under 38 C.F.R. § 4.16(a).  His 
rating for sarcoidosis is continued at 30 percent and his 
tinea versicolor and pseudofolliculitis is rated at 10 
percent.  The combined rating is 40 percent.  In this 
instance, the evidence must show an extraordinary 
circumstance that warrants extra-schedular consideration.  
38 C.F.R. § 4.16(b).  

That said, a psychiatry note from June 2004 indicates the 
veteran retired two years earlier after working for the same 
employer for 35 years.  There is no indication that his 
retirement was for medical reasons.  The only evidence of any 
interference with employment comes from the veteran's own 
assertions that he occasionally missed days from work due to 
his sarcoidosis, which have not been corroborated by his 
former employer, treatment records, physician's notes, or any 
other evidence.  The most probative evidence in this matter 
demonstrates the veteran is not disabled from working due to 
his sarcoidosis symptomatology and his service-connected 
tinea versicolor pseudofolliculitis.  As noted earlier, the 
record presents no extraordinary factors, such as marked 
interference with employment or frequent hospitalizations due 
to sarcoidosis and tinea versicolor pseudofolliculitis.  The 
benefit of the doubt doctrine is not for application with 
regard to the claim for TDIU because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, TDIU is not warranted.


ORDER

An increased rating for sarcoidosis is denied.

An increased rating for tinea versicolor and 
pseudofolliculitis is denied.

A total disability rating based on individual unemployability 
is denied.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with the VCAA 
with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.

The content of the notice for a claim to reopen service-
connection based on new and material evidence is influenced 
by the evidence that was of record at the time of the last 
denial.  In order to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, which was the underlying legislative intent of the 
VCAA notice requirements, within the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence is necessary to substantiate the 
element(s) of service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The veteran in this matter was not provided specific notice 
of what constitutes material evidence in his claims to reopen 
service connection for Type II diabetes mellitus and service 
connection for visual impairment, to include glaucoma, both 
as secondary to sarcoidosis.  The failure to provide notice 
of what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide 
notice to a claimant of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because she or he 
would not know what evidence was needed to reopen her or his 
claim.  Accordingly, the issues whether new and material 
evidence has been received to reopen service connection for 
diabetes mellitus, Type II, as secondary to the service-
connected sarcoidosis and whether new and material evidence 
has been received to reopen service connection for visual 
impairment, to include glaucoma, secondary to sarcoidosis 
must be remanded for the claimant to be furnished specific 
notification of the reason(s) for the prior final denial and 
of what constitutes material evidence.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claims were previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claims.  

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

3.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for diabetes mellitus, Type II, 
as secondary to the service-connected 
sarcoidosis and the claim to reopen 
service connection for visual impairment, 
to include glaucoma, secondary to 
sarcoidosis.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate SSOC, 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


